Order entered April 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00457-CV

      IN RE HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC 12 02312-M

                                             ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY the motion for stay pending mandamus as moot. We ORDER that

relator bear the costs of this original proceeding.


                                                        /s/   JIM MOSELEY
                                                              JUSTICE